                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                     GREENEVILLE DIVISION
  RICKY UPCHURCH, as executor of the                 )
  estate of JUANITA UPCHURCH, and for                )
  the use and benefit of the next of kin of          )                   2:19-CV-149
  CLAYTON UPCHURCH                                   )
                                                     )
                   Plaintiff,                        )
                                                     )
          vs.                                        )
                                                     )
  NATIONAL RIFLE ASSOCIATION (NRA)                   )
  and LIFE INSURANCE COMPANY OF
  NORTH AMERICA (LINA),

                   Defendants.


                                               ORDER
          Plaintiff filed a Motion to Amend/Revise Complaint [Doc. 16] with a memorandum in

  support [Doc. 17] and a proposed Amended Complaint [Doc. 15]. Defendants filed a response in

  opposition to Plaintiff’s motion [Doc. 18]. This matter is before the Court pursuant to 28 U.S.C. §

  636 and the standing orders of the District Court. The matter is now ripe for resolution.



     I.         Procedural Background

          This case was originally filed in the Chancery Court for Sullivan County, Tennessee on

  July 1, 2019. [Doc. 1, Ex. 1]. The case was removed to federal court on August 15, 2019 [Doc. 1].

  Defendants answered the complaint on August 22, 2019 [Docs. 10 & 11]. Plaintiff filed an

  amended complaint on November 18, 2019, followed by the pending motion and memorandum in

  support on November 19, 2019. Defendants filed a response in opposition on November 20, 2019.

  Plaintiff did not reply to Defendants’ response.




Case 2:19-cv-00149-PLR-CRW Document 23 Filed 12/20/19 Page 1 of 5 PageID #: 111
     II.       Analysis

            In the motion, Plaintiff seeks to amend the Complaint by making three (3) factual

  corrections and adding LINA, Inc. as a named defendant. [Doc. 16, p. 1-2]. Plaintiff asserts this

  motion to amend is “to merely correct factual information.” [Doc. 17, p.2]. Defendants oppose

  the amendment, arguing that “it seeks to add an incorrect party that is not even a legal entity, fails

  to inform the Court of all the changes made to the Amended Complaint, is untimely, and contains

  factual inaccuracies.” [Doc. 18, p. 1].

            The amendment of pleadings is governed by Rule 15 of the Federal Rules of Civil

  Procedure. This motion to amend is outside of the window for amendment as a matter of course;

  therefore, Defendants’ written consent or leave of the court is required to amend the pleading. Fed.

  R. Civ. P. 15(a). At the same time, leave to amend should be freely given when justice so requires.

  Fed. R. Civ. P. 15(a)(2).

            In the absence of any apparent or declared reason—such as undue delay, bad faith
            or dilatory motive on the part of the movant, repeated failure to cure deficiencies
            by amendments previously allowed, undue prejudice to the opposing party by virtue
            of allowance of the amendment, futility of amendment, etc.—the leave sought
            should, as the rules require, be freely given.


  Parchman v. SLM Corp., 896 F.3d 728, 736 (6th Cir. 2018) (quoting Foman v. Davis, 371 U.S.

  178, 182 (1962). The Sixth Circuit has strongly expressed “liberality in allowing amendments to

  a complaint.” Newberry v. Silverman, 789 F.3d 636, 645 (6th Cir. 2015) (quoting Janikowski v.

  Bendix Corp., 823 F.2d 945, 951 (6th Cir. 1987)); however, it is well within the discretion of the

  Court to grant or deny a motion for leave to amend, and such decision will only be reversed upon

  a showing of abuse of discretion. Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321

  (1971).




Case 2:19-cv-00149-PLR-CRW Document 23 Filed 12/20/19 Page 2 of 5 PageID #: 112
          This is Plaintiff’s first motion for leave to amend the Complaint. The Court does not detect

  any bad faith or dilatory motive on the part of Plaintiff but finds Plaintiff’s assertion that this

  motion is made to correct factual inaccuracies to be an honest and reasonable basis for the motion

  to amend. While it is true that Plaintiff’s motion falls outside the timeframe for an amendment as

  a matter of course, the amount of time elapsed between the filing of the Complaint and the motion

  to amend does not suggest a lack of diligence on the part of counsel. The Court also concludes

  that there would be no prejudice to Defendants by allowing amendment at this stage in the

  litigation. Further, Defendants stated in their response that they do not, in fact, object to

  amendments which correct the date, name of hospital, and type of tournament as requested by

  Plaintiff. [Doc. 18, p. 4].

          Defendants’ primary objections seem to be to the addition of LINA, Inc. as a defendant

  and the modification of language in paragraph 12 which they interpret as an inaccurate factual

  change. Defendants are correct that the language of paragraph 12 of the original complaint is

  different from that in the proposed amended complaint; however, though it may cast Plaintiff’s

  efforts to collect on the policy in question in a different light, the language is not so different as to

  change the merits of the case in a way that would deprive Defendants of notice or result in

  prejudice. Additionally, Defendants argue that this language is factually inaccurate because it

  states the decedent’s family has made diligent efforts to collect on the policy, which Defendants

  deny; however, what can be described as diligent is often a matter of opinion and while Defendants

  may disagree with this description, it is for the Court to make that determination. The Court finds

  that allowing the amendment at this juncture is reasonable and in the interest of justice.

          Defendants further take issue with Plaintiff’s request to add LINA, Inc. as a defendant in

  this case. Plaintiff states that correspondence with Defendants revealed that LINA, Inc. also




Case 2:19-cv-00149-PLR-CRW Document 23 Filed 12/20/19 Page 3 of 5 PageID #: 113
  maintains the policy in question, but offers no further explanation or support for how he determined

  that LINA, Inc. is an appropriate defendant in this case. Defendants deny ever indicating that

  LINA, Inc. maintains the policy and argue that LINA, Inc. is not even a legal entity. [Doc. 18, p.

  3]. LINA, Inc. does not appear on any of the documents related to the policy in question filed with

  the Complaint, lending support to Defendants’ position. [Doc. 1, Exs. 1-2]. Moreover, if

  Defendants are correct and LINA, Inc. is not a legal entity, amending the complaint to add LINA,

  Inc. as a defendant would be futile. Plaintiff failed to reply to Defendants’ contentions that they

  did not, in fact, indicate LINA, Inc. as a policy holder and that LINA, Inc. is not a legal entity.

  Plaintiff failed to provide any documentation to support the claim that LINA, Inc. is a proper party

  to this case. Without verification that LINA, Inc. is indeed a legal entity and policy holder of the

  policy in question, the Court finds it would be futile to permit Plaintiff to amend the complaint to

  add LINA, Inc. as a defendant and to do so would not serve the interest of justice.



     III.      Conclusion

            The Court finds that an amendment of the complaint to correct factual inaccuracies and to

  modify the language in paragraph 12 of the complaint would be in the interest of justice; however,

  the Court finds that it is not appropriate to amend the Complaint to add LINA, Inc as a named

  Defendant. Plaintiff’s motion is GRANTED with respect to correcting the factual inaccuracies

  in paragraphs 3 and 8 of the Complaint and in allowing the requested amendment to

  paragraph 12, but DENIED with respect to adding LINA, Inc. as a named defendant.

  Plaintiff is DIRECTED to file an Amended Complaint on or before January 3, 2020 that

  complies with the Court’s order. Defendants are required to respond to the Amended Complaint

  as provided by the Federal Rules of Civil Procedure and the Local Rules.




Case 2:19-cv-00149-PLR-CRW Document 23 Filed 12/20/19 Page 4 of 5 PageID #: 114
  SO ORDERED:



                                    s/ Cynthia Richardson Wyrick
                                    United States Magistrate Judge




Case 2:19-cv-00149-PLR-CRW Document 23 Filed 12/20/19 Page 5 of 5 PageID #: 115
